DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 14 allowable. Claim 12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement restricting inventions A1 and A2, as set forth in the Office action mailed on 05/10/2022, is hereby withdrawn and claim 12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 14 at least require a backup battery unit, comprising: one or more battery cells immersed in cooling liquid contained in an immersion tank, the immersion tank comprising a temperature sensor to sense a temperature of the cooling liquid; a first direct-current to-direct-current (DC/DC) converter electronically coupled to the battery cells and to an external power source for converting and controlling a charging voltage obtained from the external power source to charge the battery cells; a cooling-liquid pump for driving cooling liquid to the battery cells; and a microcontroller coupled to the temperature sensor, the first DC/DC converter, and the cooling-liquid pump, wherein the microcontroller is configured to control operations of the cooling-liquid pump based on temperature data obtained from the temperature sensor and an electrical current of the first DC/DC converter. The control algorithm of temperature and current measurements for controlling the cooling liquid pump provides feedback control and protection so as to improve battery energy storage and thermal management in battery cells for a data center [0018, 0019, 0020]. 
Prior art reference US PGPub 2019/0217721 discloses a system comprising an auxiliary battery and a DC/DC converter module [0014]. The battery thermal management system is connected to these components, but there is no suggestion of the microcontroller being configured to control operations of the cooling-liquid pump based on temperature data obtained from the temperature sensor and an electrical current of the first DC/DC converter as required by the claims. Likewise, prior art reference US PGPub 2016/0276719 discloses temperature sensors and current sensors for a control unit for a system comprising a DC/DC converter and an auxiliary battery [0031, 0032, 0033]. However, there is no suggestion of the microcontroller being configured to control operations of the cooling-liquid pump based on temperature data obtained from the temperature sensor and an electrical current of the first DC/DC converter as required by the claims.
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of at least a backup battery unit, comprising: one or more battery cells immersed in cooling liquid contained in an immersion tank, the immersion tank comprising a temperature sensor to sense a temperature of the cooling liquid; a first direct-current to-direct-current (DC/DC) converter electronically coupled to the battery cells and to an external power source for converting and controlling a charging voltage obtained from the external power source to charge the battery cells; a cooling-liquid pump for driving cooling liquid to the battery cells; and a microcontroller coupled to the temperature sensor, the first DC/DC converter, and the cooling-liquid pump, wherein the microcontroller is configured to control operations of the cooling-liquid pump based on temperature data obtained from the temperature sensor and an electrical current of the first DC/DC converter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725